Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 1 of 55 PageID 1




                                                                         bb
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 2 of 55 PageID 2
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 3 of 55 PageID 3
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 4 of 55 PageID 4
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 5 of 55 PageID 5
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 6 of 55 PageID 6
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 7 of 55 PageID 7
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 8 of 55 PageID 8
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 9 of 55 PageID 9
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 10 of 55 PageID 10
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 11 of 55 PageID 11
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 12 of 55 PageID 12
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 13 of 55 PageID 13
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 14 of 55 PageID 14
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 15 of 55 PageID 15
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 16 of 55 PageID 16
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 17 of 55 PageID 17
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 18 of 55 PageID 18
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 19 of 55 PageID 19
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 20 of 55 PageID 20
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 21 of 55 PageID 21
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 22 of 55 PageID 22
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 23 of 55 PageID 23
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 24 of 55 PageID 24
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 25 of 55 PageID 25
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 26 of 55 PageID 26
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 27 of 55 PageID 27
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 28 of 55 PageID 28
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 29 of 55 PageID 29
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 30 of 55 PageID 30
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 31 of 55 PageID 31
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 32 of 55 PageID 32
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 33 of 55 PageID 33
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 34 of 55 PageID 34
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 35 of 55 PageID 35
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 36 of 55 PageID 36
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 37 of 55 PageID 37
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 38 of 55 PageID 38
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 39 of 55 PageID 39
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 40 of 55 PageID 40
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 41 of 55 PageID 41
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 42 of 55 PageID 42
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 43 of 55 PageID 43
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 44 of 55 PageID 44
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 45 of 55 PageID 45
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 46 of 55 PageID 46
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 47 of 55 PageID 47
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 48 of 55 PageID 48
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 49 of 55 PageID 49
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 50 of 55 PageID 50
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 51 of 55 PageID 51
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 52 of 55 PageID 52
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 53 of 55 PageID 53
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 54 of 55 PageID 54
Case 4:20-cv-00807-P Document 1 Filed 08/03/20   Page 55 of 55 PageID 55
